Citation Nr: 0111834	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability secondary to service-connected disability.

2.  Entitlement to service connection for a right ankle 
disability secondary to service-connected disability.

3.  Entitlement to service connection for a left knee 
disability secondary to service-connected disability.

4.  Entitlement to service connection for a right knee 
disability secondary to service-connected disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hip 
disability secondary to service-connected disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a foot disability 
secondary to service-connected disability.

7.  Evaluation of herniated nucleus pulposus of the lumbar 
spine, evaluated as 10 percent disabling since 
October 14, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO that, among other things, denied claims of entitlement to 
service connection for the ankle and knee disabilities.  The 
RO also determined that new and material evidence had not 
been presented to reopen previously denied claims of service 
connection for left hip and foot disabilities.  The RO also 
granted a claim of entitlement to service connection for 
herniated nucleus pulposus of the lumbar spine and assigned a 
10 percent evaluation, effective from October 14, 1998.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of the low back claim therefore requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, 
October 14, 1998.  


REMAND

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claims of service connection for 
left hip and foot disabilities.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  (This is so because 
these claims were previously denied by actions taken in 
August 1990 and February 1991.  The veteran initiated an 
appeal, but withdrew his appeal of these denials when he 
appeared for a hearing in May 1991.  Consequently, the prior 
denials are final and may be reopened only on the 
presentation of new and material evidence.  38 C.F.R. 
§§ 19.129, 19.192 (1990); 38 C.F.R. § 3.156(a) (2000).)

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The act contains a number of sections, including a section 
that revises and expands the duty to assist found in 
38 U.S.C.A. § 5107(a) (West 1991) and that is to be codified 
at 38 U.S.C. § 5103A under the heading "Duty to assist 
claimants."  Subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (emphasis added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. §§ 5102 and 
5103, that do not appear to fall within the ambit of new § 
5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty-to-assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett, supra.  On the 
other hand, the new law seems to suggest that some limited 
duties devolve on VA even in the context of an application to 
reopen, since the language of the new § 5103A(f) seems to 
apply only to the new duty-to-assist section itself.  
"[W]here Congress includes particular language in one 
section of a statute but omits it in another section of the 
same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or 
exclusion."  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 
556 (1994), quoting Russello v. United States, 464 U.S. 16, 
23 (1983) (internal quotation marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a) quoted above is problematical, but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new § 5103A does not apply until the claimant submits 
new and material evidence.  However, the Secretary would 
still have the duty under new § 5103(a) to notify him of 
"any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim."  Cf. Ivey v. Derwinski, 2 Vet. App. 
320, 322 (1992) (veteran was prevented from presenting new 
and material evidence by VA's failure to assist him in 
developing his "prospective reopened claim" for service-
connected disability).  A statute must be construed, if at 
all possible, to give effect and meaning to all its terms and 
to avoid rendering any portions meaningless or superfluous.  
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  For 
that reason, the fact that the term "claimant" is broadly 
defined in new 38 U.S.C. § 5100 to seemingly include those 
filing applications to reopen does not change the conclusion 
herein that the duty to assist provisions of new § 5103A do 
not apply to applications to reopen.  If the duty-to-assist 
provisions of new § 5103A were held to apply even to such 
applications, the prohibition set forth in new § 5103A(f) 
would be superfluous.  Since the provision restates existing 
law with respect to applications to reopen, there would be no 
need to include the provision in the new law unless Congress 
intended to apply it to the new § 5103A duty-to-assist 
provisions.  

In these circumstances, and because the RO has not yet 
considered the veteran's case in light of the Veterans Claims 
Assistance Act of 2000, the Board concludes that further 
limited development of the claims to reopen is necessary. 

As for the other claims, the RO should ensure that the notice 
and duty-to-assist provisions of the new law are fully 
satisfied.  That action should include, among other things, 
scheduling the veteran for VA orthopedic and neurologic 
examinations.  This is so because the medical evidence of 
record is inadequate for determining whether an evaluation in 
excess of 10 percent for service-connected herniated nucleus 
pulposus of the lumbar spine is warranted.  In this case, 
given the veteran's argument that he experiences chronic low 
back pain, numbness, tingling, burning sensation, and 
radiating pain, further evidentiary development is required.  
This is so because the criteria for rating disc disease are, 
at least in part, based on loss of range of motion, and 
therefore require application of 38 C.F.R. §§ 4.40, 4.45 
(2000).  VAOPGCPREC 36-97 (Dec. 12, 1997).

The significance of the rule as enunciated in VAOPGCPREC 36-
97 is that VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.  
Presumably, this means that, in a case where the rating is 
set in accordance with Diagnostic Code 5293, an examiner must 
equate functional losses due to pain, etc., to the sort of 
debility contemplated by the criteria in Diagnostic Code 
5293.  See VAOPGCPREC 36-97.  Such evidence has not been 
previously obtained in the development of the veteran's case.  
The Board finds that the February 1999 VA examination report 
is inadequate for rating purposes because the examiner did 
not undertake such a DeLuca-type assessment.  In short, the 
veteran's current disability picture remains unclear 
regarding the extent to which he experiences functional loss 
beyond that demonstrated by objective clinical findings.  
Therefore, a remand is required for new examinations.

Turning to the remaining service connection issues, the 
veteran claims that disability of the ankles and knees was 
caused or aggravated by service-connected disability-
paralysis, right common peroneal nerve with foot drop, 
fracture of the right ulna, or pelvis fracture, right 
acetabulum and inferior ramus of the pubis with degenerative 
changes.  It is unclear whether any examiner has specifically 
determined whether any disability of the knees or ankles, if 
extant, is due to service, or was caused or aggravated by 
service-connected disability.  Based on a review of the 
evidence of record, the Board finds that further evidentiary 
development is necessary to obtain more definitive evidence 
on these points.  Therefore, to satisfy VA's duty to assist, 
a new examination is necessary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Specifically, the Board finds that a medical diagnosis and 
nexus opinion is required from an expert who has reviewed the 
entire claims file, including all of the veteran's service 
medical records, something that has not yet been done.  
38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements of the new law, 
the case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  This action should include 
reasonable steps to inform the veteran of 
any information, and any medical or lay 
evidence, not previously provided that is 
necessary to substantiate his 
applications to reopen previously and 
finally denied claims of service 
connection for left hip and foot 
disabilities.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

3.  If evidence is received as to the 
left hip or foot disabilities that is 
found to be "new and material" under 
38 C.F.R. § 3.156(a), the claim(s) should 
be reopened.  The duty to assist should 
be fulfilled, including obtaining medical 
opinion evidence such as that sought for 
the other service connection claims.  See 
paragraph 4, infra.

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for VA orthopedic 
and neurologic examinations to assess the 
severity of his service-connected 
herniated nucleus pulposus of the lumbar 
spine.  The claims folder, along with all 
additional evidence obtained pursuant to 
the instructions above, should be made 
available to the examiner(s) for review.  
The rationale for all opinions should be 
explained in detail.  The examiner(s) 
should provide findings applicable to the 
pertinent rating criteria (including a 
discussion of the frequency of symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of the diseased disc).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  
The examiner(s) should conduct range of 
motion studies on the low back.  The 
examiner(s) should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc. and 
should equate such problems to disability 
as contemplated by Diagnostic Code 5292 
and Diagnostic Code 5293.  In other 
words, functional losses due to pain, 
etc. may result in disability tantamount 
to that contemplated by the criteria for 
a higher rating under Diagnostic Code 
5292 or 5293.  If so, the examiner(s) 
should so state.  

The examiner(s) should also determine if 
the veteran currently has any knee, 
ankle, and if instructed by the RO, any 
left hip disability or foot disability 
attributable to military service.  The 
opinion should include comment as to 
whether any previously service-connected 
disability has caused or made worse any 
claimed disability(ies).  The opinion 
should also include comment as to whether 
problems affecting the ankles, knees, 
feet, or left hip, if any, are merely 
symptoms referable to already service-
connected disability, rather than 
separate disease entities.  The claims 
folder, with any evidence obtained 
pursuant to the requests above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered in detail by the examiner(s).  
The rationale for the opinions by the 
examiner(s) should be set forth in 
detail.  

5.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner(s) for 
necessary corrective action, as 
appropriate.

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claims.  Consideration 
should include "staged" rating(s) of 
the low back disability award.  
Fenderson, supra.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

